DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/15/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 7 and 14 are objected to because of the following informalities:    
Claim 7:
Line 2 recites “associating entailment data”, which should be rewritten as “associating the entailment data” since “entailment data” is already mentioned in claim 1.
Claim 14:
Lines 2-3 recite “associating entailment data”, which should be rewritten as “associating the entailment data” since “entailment data” is already mentioned in claim 8.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 12 recites the limitation “the second cognitive learning operation” in line 2.  Similarly, claim 19 recites the limitation “the second cognitive learning operation” in line 2. There is insufficient antecedent basis for this limitation in the claims 12 and 19.  Please verify.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-2, 5-9,12-16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over NPL - “Enacting textual entailment and ontologies for automated essay grading in chemical domain” by Adrian Groza and Roxana Szabo, pages 1-6, hereinafter (Groza-Szabo).

As to independent claim 1, Groza-Szabo discloses a system comprising: 
the entailment data organizer to: 
obtain a query from a user, the query indicating a data entailment requirement comprising entailment data and associated with entailment operations (page 2, given an input sentence s that includes relation phrase, noun phrase, and relative pronoun; page 3, part C: textual entailment is a directional relation between text fragments); and 
implement an artificial intelligence component to: 
identify a word index from a knowledge database, the word index including a plurality of words being associated with the data entailment requirement (page 2: using a large corpus (a knowledge database) to identify the relation phrase, potential phrases are filtered based on statistic over the large corpus; take raw text as input and output triplets (argument 1, relationPhrase, argument 2); 
identify a premise from the entailment data, the premise comprising a first word data set associated with the data entailment requirement (page 3: using OWLNatural to generate natural language hypotheses from a domain ontology); and 
determine a premise index by mapping the first word data set with the word index (page 3: see example 2: the sentence is “Bananas are an excellent source of potassium”, and premise index is (bananas, be source of, potassium); 
a hypothesis generator coupled to the processor, the hypothesis generator to: 
implement a first cognitive learning operation to determine a plurality of hypothesis corresponding to the premise, each of the plurality of hypothesis comprising a second word data set and indicating an inference associated with the premise, the second word data set being associated with the word index (page 3: see examples 1-4);
determine a hypothesis index by mapping the second word data set with the word index (page 3: the input consists of the text T and hypothesis H, the output is an entailment judgment; pages 3-4: mapping the whole content of T into content of H); and
page 3: calculate a confidence score for each entailment if T entails H); and 
a modeler coupled to the processor, the modeler to implement a second
cognitive learning operation to:
determine an entailment value based on the confidence index for each of the plurality of hypothesis, the entailment value indicating a probability of a hypothesis from the plurality of hypothesis being positively associated with the premise (page 3: example 2 returns a positive entailment);
determine a contradiction value from the confidence index for each of the plurality of hypothesis, the contradiction value indicating a probability of a hypothesis from the plurality of hypothesis being negatively associated with the premise (page 3: example 3 returns a negative entailment); and
determine a neutral entailment value from the confidence index for each of the plurality of hypothesis, the neutral entailment value indicating a probability of a hypothesis from the plurality of hypothesis being neutrally associated with the premise (page 3, example 4 return non entailment (neutral));
determine an entailed output index by collating the entailment value, the contradiction value, and the neutral entailment value for each of the plurality of hypothesis (page 5: returning confidence value for each hypothesis); and 
generate an entailment result relevant for resolving the query, the entailment result comprising the plurality of hypothesis along with the corresponding entailed pages 4-5: using example 5 on six hypothesis, obtaining the result in Table II).
Although Groza-Szabo does not explicitly disclose a system including a processor to perform all the above steps, one of ordinary skill in the art would acknowledge that since the system disclosed in Groza-Szabo using Natural Language processing (NPL) tools to compute all of the hypothesis H from input text T, NPL tools must be used at least in a general computing environment.

As to dependent claim 2, Groza-Szabo discloses wherein the knowledge database is a natural language data directory (page 1, last two paragraphs).

As to dependent claim 5, Groza-Szabo discloses wherein the modeler implements the second cognitive learning operation for identifying a highest value amongst the entailment value, the contradiction value, and the neutral entailment value for each of the plurality of hypothesis (pages 3-5).

As to dependent claim 6, Groza-Szabo discloses wherein the entailment result further includes an entailment output corresponding to the highest value from the entailed output index associated with each of the plurality of hypothesis (page 5).

As to dependent claim 7, Groza-Szabo discloses wherein the entailment data organizer is to further establish an entailment data library by associating entailment data pages 4-5).

Claims 8-9 and 12-14 are method claims that contain similar limitations of claims 1-2 and 5-7, respectively.  Therefore, claims 89 and 12-14 are rejected under the same rationale.

Claims 15-16 and 19-20 are medium claims that contain similar limitations of claims 1-2 and 5-6, respectively. Therefore, claims 15-16 and 19-20 are rejected under the same rationale.

Allowable Subject Matter
Claims 3-4, 10-11 and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU T NGUYEN whose telephone number is (571)272-4092. The examiner can normally be reached M-Th: 6:30-5:00(P.T.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHAU T NGUYEN/Primary Examiner, Art Unit 2177